VAK DYKE, J.
The defendant was tried upon a charge of murder and convicted of manslaughter. He appeals from the judgment and from an order refusing a new trial.
The homicide was committed at Ballona, on a lagoon near the beach, between Santa Monica and Redondo, in the county of Los Angeles. The only defense urged was that the life of the deceased was taken by the defendant in necessary self-defense.
Some two weeks prior to the homicide defendant rented from Hoagland a cabin having but one room, not far from the ocean beach and near the cottage occupied by Hoagland and his partner, who were fishermen. Soon after William White and Bowman—the deceased—joined Crandall at his request, and occupied the cabin with him. On the Sunday preceding the homicide they were joined by Mrs. Crandall, Mrs. Bowman, wife of deceased, and Maud Kelson, the mistress o£ White. The parties spent Sunday night at the cabin drinking. During the night *131a quarrel arose between Maud Nelson and Mrs. Crandall, into which Bowman and defendant were drawn. According to the testimony of the defendant and his wife, Maud Nelson asserted that defendant had made improper proposals to Mrs. Bowman, and, although Mrs. Bowman promptly denied the accusation, Bowman made some direful threats against defendant, and, as White sided with Bowman, defendant, who was an invalid, became alarmed and left the cabin at about 2 o’clock in the morning; he and his wife went to Hoagland’s cottage, where they spent the balance of the night. There they were told of other threats made by Bowman against the defendant. In the morning they rode with Hoagland on his fish wagon to Los Angeles, being afraid, as they testified, to remain at the beach. Nevertheless, defendant arranged to return and stop at the cottage with Hoagland, and took along some implements for baking clams, and also took with him a revolver. And on the following Tuesday he procured a buggy from a livery stable and returned to the beach with one Bremmerman. Then, having put up his horse, he and Bremmerman proceeded to the cabin to get some goods which Crandall had left. While collecting his things he inquired of White and Maud Nelson for Bowman, and was told where he was. Bowman was at the time lying down upon the sand, some three or four hundred yards distant, and Crandall and Bremmerman then proceeded toward him. Bowman, having seen them coming, got up and met them. When they met, Crandall asked Bowman for a pair of suspenders which he had loaned him. Bowman took them off and handed them to Crandall, and thanked him for their use. All three then turned and walked together toward the cabin. Bowman soon began to complain that Crandall had refused to be security for him for a small bill at Los Angeles, and charged him also with having insulted his wife. When Crandall denied this last charge Bowman suddenly turned upon him, put both hands upon his shoulders, and “glowering down at him,” said: “You lie, you God damned son of a bitch. I will fix you.” Crandall then asked Bowman to let him alone, and jerked away from his grasp, drew his pistol and shot him. Bremmerman was a witness for the prosecution and was the only person, other than the parties, who saw the affray, although there were several within hearing.
*132There was a difference as to the number of shots. Defendant testified, and in this he was corroborated by Bremmerman, that two shots were fired as rapidly as could be from a self-cocking pistol. Defendant claimed that both shots were fired while Bowman was standing over him; and Bremmerman testified that they were not more than two or three steps apart when the last shot was fired.
Other witnesses testified to four shots, and that defendant had admitted that he had fired four. Bowman turned to run as-soon as possible after the firing commenced,.and the prosecution contended that the fatal shot was fired while deceased was retreating, and while defendant stood upon a ridge of sand and deceased was running down. The prosecution’s theory was that the bullet entered at the back of the neck and passed downward toward the front, cutting the subclavical artery. The contention on the part of the defense was that the fatal bullet was fired from a point below, and before Bowman turned around to retreat; that it entered the breast near the armpit, and passed back and upward, coming out at the back of the neck.
The prosecution seemed to have had two theories: one that Crandall bought the pistol and went to the beach to assassinate Bowman, and the other that, even if the first shot was justifiable, the fatal shot was fired after Bowman had, to the knowledge of the defendant, declined further controversy, and was retreating. Considering the verdict, the latter was probably the theory adopted by the jury, although it may have been a compromise verdict.
Defendant testified that he did not stand upon this ridge when he fired at the deceased, but that Bowman stood above and facing him, and, after the shots, passed over the ridge, falling about one hundred feet away from him. To these questions the evidence was mainly addressed.
There had been a previous trial, and, to make things plain, the two deputy district attorneys who prosecuted the case took a camera, to the beach and had Bremmerman and Jacobs point out the localities to them, and took some photographs, which were introduced in evidence at the trial as diagrams. They marked upon the photographs where other witnesses said the dead body of Bowman was lying, and where such witnesses said *133defendant told them he stood when he shot Bowman. Such witnesses were sworn, and testified that they correctly pointed out such spots to said deputies, and the latter testified that the localities were correctly marked according to the information given to them, hut the diagrams were not verified by the other witnesses. These deputy district attorneys also testified as to what could be seen from the window in a cabin, to support the testimony of White, whose veracity had been attacked by other evidence to the effect that the scene of the conflict could not be seen from the window.
The defendant strenuously contends that the admission of the photographs and the testimony of the prosecuting officers was erroneous, chiefly on the ground that the evidence was hearsay, was manufactured by the prosecuting officers, and, as claimed by defendant, was a gross abuse of their semi-judicial positions, to the prejudice of the defendant.
The photographs were used only as diagrams, and, although more complete proofs of their correctness could well have been required, still it cannot be said the trial court abused its discretion in allowing them to be used. We may assume that every one now understands the limitations upon the use of the photograph. It presents but one point of view, and may sometimes malee an unfair representation of the points at issue. Like any other diagram, its value must be determined by the jury, from all the evidence. The evidence was no more hearsay than any evidence of a surveyor who makes a diagram to illustrate" some theory of a case. Its value depends upon other evidence.
The evidence was, in a sense, manufactured by the prosecution, but not in an offensive sense. Tests are sometimes made and proven to settle certain disputed possibilities. We are not prepared to say it was error to allow them to be made by the prosecuting officers, although, as a rule, since their office is quasi judicial, it would have been better had the proof been furnished by other witnesses. That the same person should be both advocate and witness is unseemly, and shocks our sense of propriety.
There is no application of the recent decision in People v. Sill, 123 Cal. 571, to this case.
The defendant’s wife was called as a witness and gave import*134ant evidence in his behalf. On cross-examination, for the avowed purpose of impeaching her, the district attorney, against continuous objection and protest on the part of the defendant, was allowed to ask a series of questions which, if answered affirmatively, would disgrace and degrade the witness. They were all wholly collateral and outside the issues in the case, and did not refer to the relation of the witness to the parties, to the subject of the action or to the previous testimony of the witness. The asking of the questions implied, at least, an assertion of a belief on the part of the attorney that the witness had been guilty of gross immorality. It is charged by the defense that the questions were not asked for the purpose of getting before the jury the testimony of the witness upon the subject of investigation, but to insinuate damaging charges against the witness, which, by the rules of evidence, neither the witness nor the party could rebut, save by the denials of the witness, whose credibility was affected by the insinuations. That this charge was well founded is proven beyond cavil by the record. She was asked by a great variety of questions if she did not live by prostitution. She was questioned in reference to particular times and places, and to particular men, and as to whether she did not practice special modes of solicitation for immoral purposes. To all these questions the witness answered in the negative.
The defendant’s contention, that by the decisions in this state this line of cross-examination is not allowable, is correct.
Section 2051 of the Code of Civil Procedure says: “A witness may be impeached, by the party against whom he was' called, by contradictory evidence, or by evidence that his general reputation for truth, honesty or integrity is bad, but not by evidence of particular wrongful acts, except that it may be shown by the examination of the witness, or the record of the judgment, that he had been convicted of a felony.”
In other states there is apparently a conflict of decisions upon the subject. (See Carroll v. State, 32 Tex. Crim. App. 431, 40 Am. St. Rep. 786, where the matter is discussed, and the cases cited.)
But while there is a controversy as to whether such questions can be permitted, there is no difference in holding that when allowed the answer of the witness must be accepted as conclusive.
*135In asking such questions the questioner takes that risk, and justly so, because under the rules of evidence no other witness can be allowed to testify upon the subject. Neither the witness whose character is assailed, nor the party the value of whose evidence is sought to be discredited, can sustain the witness on those points by other witnesses. The only evidence, therefore, which is allowed must be conclusive, and should be taken in good faith as true. This court has held in a number of cases that the answer of the witness to this class of questions must be taken as final and conclusive, and its truthfulness beyond all attack by independent evidence, and it has further been repeatedly held that such collateral matters cannot be gone into, even upon cross-examination. Section 2051 of the Code of Civil Procedure expressly forbids the impeachment of a witness “by evidence of particular wrongful acts.” (People v. Hamblin, 68 Cal. 101; People v. O’Brien, 96 Cal. 180; People v. Un Dong, 106 Cal. 88; People v. Wells, 100 Cal. 462; People v. Silva, 121 Cal. 668; Pyle v. Piercy, 122 Cal. 383; People v. Sharon, 79 Cal. 673; Estate of James, 124 Cal. 653.) In People v. Un Dong, supra, the court say: “This whole course of examination by the prosecution was improper in the highest degree. The questions asked were not only in large part violative of defendant’s rights to have his cross-examination confined to the subject matter of his testimony in chief (referring to former cases), but the obvious purpose and undoubted effect of such course of examination was to degrade the witness and prejudice the defendant in the estimation of the jury. Its allowance was, therefore, erroneous and clearly prejudicial. Nor was the error cured or the prejudicial effect removed by the negative answers to the questions allowed, or the sustaining of defendant’s objection to others, where, as here, the manifest purpose and inevitable tendency of the questions was to injuriously affect the verdict. The error in such case lies in permitting an examination of that character. (People v. Wells, supra.)
In the case under consideration, after the prosecuting officers had gone out of their way in putting such questions, which were negatively answered, and which answers under all rules are made conclusive of the facts, they proceeded in their argument to insinuate to the jury that the answers were not true. This demon*136strated conclusively that the purpose of asking the improper questions was to make insinuations against the character of the witness, and not to impeach her testimony, and by this improper mode of procedure to prejudice the defendant. The. attorney general argues that other testimony in the case tended to show that the witness belonged to a degraded class. If so, the district attorney should have relied upon such evidence, and should not, as he did, have voluntarily rebutted this theory by the answers of defendant’s witness to his improper questions.
Judgment and order reversed and cause remanded for a new trial.
Garoutte, J., McFarland, J., and Harrison, J., concurred.